Citation Nr: 0821213	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  07-13 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1966 to April 1968.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2006 
rating decision by the Reno, Nevada Department of Veterans 
Affairs (VA) Regional Office (RO).  In May 2008, a 
videoconference hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


REMAND

A unappealed August 1984 rating decision denied service 
connection for a low back disability essentially on the bases 
that the veteran's complaints/injuries in service were acute 
and transitory, and that the veteran's current disability was 
not shown to be related to his service.  It was noted that he 
had intercurrent postservice low back injuries.  

The veteran now seeks to reopen the claim of service 
connection for a low back disability.  Most of the pertinent 
evidence that has been received since the August 1984 rating 
decision is either a duplicate of evidence of record at the 
time of the decision or is cumulative, not relating to the 
unestablished fact, i.e., a nexus between the current 
disability and the veteran's service/injuries therein.  

However, during the May 2008 videoconference hearing the 
veteran identified evidence that is outstanding/apparently 
outstanding, that is constructively of record, and that may 
suffice to reopen the claim.  First, he testified that in the 
first postservice year he was examined at Fort Stewart, 
Georgia for purposes of determining his fitness to serve in 
the Ready Reserves, and was found unfit for Reserve duty by 
virtue of his low back disability.  If there is evidence that 
shows what he reported, such evidence would pertain directly 
to the matter at hand, i.e., it would tend to rebut that 
injury in service was acute and transitory.  As such record 
is constructively of record, it must be secured, prior to any 
determination on reopening.  Furthermore, the veteran also 
testified that a VA orthopedic physician opined about a year 
to a year and a half prior to the hearing (which would be 
from late 2006 to mid-2007) that the veteran's current low 
back disability is related to his service injuries.  The 
record now before the Board includes a report of an 
orthopedic evaluation in January 2006 by a VA physician who 
noted the veteran's reported history of injuries in service, 
but did not provide a nexus opinion.  If that record 
evaluation is not the "nexus opinion" the veteran testified 
was offered 1 to 11/2 years prior to the hearing, then the 
opinion he describes would have to be sought, as it would be 
relevant evidence that is constructively of record.  

Finally, it does not appear that the veteran has been 
provided the specific notice required in claims to reopen 
under Kent v. Nicholson, 20 Vet. App. 1 (2006).  While those 
notice requirements were discussed to some degree during the 
videoconference hearing, the RO will have opportunity to 
formally correct any Kent notice deficiency on remand.  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for an 
exhaustive search for the report of the 
examination the veteran alleges he 
received for Reserve service purposes at 
Fort Stewart in (April?) 1969.  All 
Federal records depositories where such 
record might possibly have been retired 
should be encompassed by the search.  If 
such report is not located, the extent of 
the search should be noted in the record, 
and the veteran should be so notified. 

2.  The veteran should be asked to clarify 
whether the nexus opinion he testified at 
the videoconference hearing was when he 
was evaluated in January 2006.  If it is 
not, he should be asked to specify in 
greater detail when such opinion was 
offered, and the RO should secure the 
pertinent VA record identified.  If such 
record is not available, the veteran 
should be so advised.  

3.  If either record sought in the 
requests above is secured, and found 
sufficient to reopen the claim, the RO 
should arrange for any additional 
development necessary to properly 
adjudicate the claim de novo, to 
specifically include securing complete 
clinical records of the veteran's 
chiropractic treatment from May 15, 1968 
to September 14, 1968 from Dr. J.D., who 
provided a statement in support of the 
veteran in July 1884 and arranging for a 
VA orthopedic examination to secure a 
nexus opinion based on a longitudinal 
review of the claims file, and 
interview/examination of the veteran. The 
RO should then readjudicate the claim.  If 
it remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

